DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the abstract, line 14, “self confidence” should read “self-confidence”
Appropriate correction is required.
Claim Objections
Claims 1, 10, 13, and 16 are objected to because of the following informalities: 
In claim 1, page 9, “matable” should read “mateable”
In claim 1, page 9 “said boot extending upwardly on the user's lower leg” should read “said boot configured to be extending upwardly on user’s leg” to avoid drawing claim to human anatomy
In claim 1, page 9, “un-matable” should read “un-mateable”
In claim 1, page 10, “self confidence” should read “self-confidence”
In claim 10, page 12, “matable” should read “mateable”
In claim 13, page 12, “matable” should read “mateable”
In claim 16, page 13, “said boot extending upwardly on the user's lower leg” should read “said boot configured to be extending upwardly on user’s leg” to avoid drawing claim to human anatomy
In claim 16, page 14, “matable” should read “mateable”
In claim 16, page 14, “un-matable” should read “un-mateable”
In claim 16, page 15, “matable” should read “mateable” 
In claim 16, page 15, “self confidence” should read “self-confidence”
In claim 16, page 16, “matable” should read “mateable”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 9 and 12 reciting “member being coupled” has been interpreted to invoke 112(f) as a generic placeholder plus function limitation because of the combination of a non-structural term “member” and functional language “member being coupled to said first surface of said first strap” without reciting sufficient structure to achieve the function.
Claims 10, 13, and 16 reciting “member being coupled” and “member being releasably matable” has been interpreted to invoke 112(f) as a generic placeholder plus function limitation because of the combination of a non-structural term “member” and functional language “member being coupled to said first surface of said first strap” and “member being releasably matable to said second(ary) mating member” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses on page 6, lines 11-12 and page 7, lines 1-2 that the “member being coupled” and “member being releasably matable” may comprise a hook and loop fastener or other type of releasable fastener. The language in claims 9, 10, 12, 13, and 16 will be interpreted as requiring the disclosed structure on page 6, lines 11-12, page 7, lines 1-2, or equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said back quarter" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 8 ultimately depends, has no mention of a back quarter. Therefore, it is unclear which portion is being referred to and the scope of the claim is unclear. For examination purposes examiner has interpreted “said back quarter” as –a back quarter—which corresponds to the portion displayed in Annotated Figure A of the Appendix below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (U.S. 4,550,721) in view of Baker (U.S. 10,178,893), and further in view of Kim (KR20200135690-see Machine Translation).
Regarding claim 1, Michel discloses an ankle foot orthotic assembly including an ankle foot orthotic (brace 12, Col. 2, line 37, FIG. 1) being integrated into a boot (shoe 11, Col. 2, line 37, FIG. 1) thereby concealing the ankle foot orthotic (12) on a user when said boot (11) is worn (“a shoe having a brace fixedly connected or integrally formed therewith,” Col. 1, lines 60-61), said assembly comprising: a boot (11) being configured to be worn on a user's foot having said boot extending upwardly on the user's lower leg (see FIG. 3 of Michel; the shoe 11 is worn around a user’s foot and lower leg), said boot (11) having a foot portion (definition of portion: an individual's part or share of something, https://www.merriam-webster.com/dictionary/portion, see Annotated Figure A below) being configured to surround the user's foot (see FIG. 4, and Annotated Figure A in below; wherein the users foot fits into the area containing the metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68), said boot (11) having a leg portion (posterior aspect 15, Col. 2, lines 40-41) extending upwardly from said foot portion wherein said leg portion (15) is configured to surround the user's lower leg (see FIG. 1; posterior aspect extends upwardly around the users leg); 

    PNG
    media_image1.png
    489
    492
    media_image1.png
    Greyscale

Annotated Figure A
an ankle foot orthotic (12) being integrated into said boot (11) wherein said ankle foot orthotic (12) is configured to engage the user's lower leg and the user's foot thereby facilitating said ankle foot orthotic to aid with foot drop syndrome in the user (“a support for maintaining a wearer's foot at approximately a right angle with the wearer's leg”, Col. 5, lines 58-60), said ankle foot orthotic (12) being positioned inside said boot (11) 9wherein said ankle foot orthotic (12) is configured to be concealed from observers thereby enhancing the user's self confidence (see FIG. 1, Col. 1, lines 60-61; by integrating the brace within the shoe, the brace is effectively concealed from observers).
Michel does not disclose said boot having a flap being integrated therein, said flap being positionable in an open position thereby exposing an interior of said boot wherein said flap is configured to enhance the user's ability to position their foot and lower leg into said boot, said flap being positionable in a closed position wherein said boot is configured to be retained on the user's foot and lower leg, a first fastener being coupled to said boot; a second fastener being coupled to said flap, said second fastener being matable to said first fastener for retaining said flap in said closed position, said second fastener being un-matable from said first fastener to facilitate said flap to be positioned in said open position; a cover being coupled to said boot, said cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener; 
However, Baker teaches a boot (tall style boot 1, Col. 6, line 61, line 66) having a flap (top flap 2, Col. 6, lines 66-67) being integrated therein, said flap (2) being positionable in an open position thereby exposing an interior of said boot (1) wherein said flap (2) is configured to enhance the user's ability to position their foot and lower leg into said boot (1) (“an open position in which the top flap can be moved away to provide a much more substantial opening for improved access to the shoe”, Col. 6, lines 63-65), said flap (2) being positionable in a closed position wherein said boot (1) is configured to be retained on the user's foot and lower leg (“into the closed position to capture the foot in the space defined between the sole and the top portion”, Col. 3, lines 42-44), a first fastener (zipper 5, Col. 7, line 1) (see Annotated Figure B below; the first fastener consists of the half of the zipper 5 attached to the non-movable portion of the tall style boot) being coupled to said boot (1); a second fastener (5) (see Annotated Figure B below); the second fastener consists of the half of the zipper 5 attached to the flap portion 2 of the tall style boot) being coupled to said flap (2), said second fastener (5) being matable to said first fastener (5) for retaining said flap (2) in said closed position, said second fastener (5) being un-matable from said first fastener (5) to facilitate said flap (2) to be positioned in said open position (“the principle and mechanism for zipping and unzipping the zipper 5 to close and open the shoe respectively is the same as that illustrated above, to thereby provide ready access so that the foot can be inserted in the boot in its natural an extended position, and held in the boot in that way once the zipper has been closed” Col. 7, lines 9-15); 

    PNG
    media_image2.png
    560
    407
    media_image2.png
    Greyscale

Annotated Figure B
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel a flap being integrated therein, said flap being positionable in an open position thereby exposing an interior of said boot wherein said flap is configured to enhance the user's ability to position their foot and lower leg into said boot, said flap being positionable in a closed position wherein said boot is configured to be retained on the user's foot and lower leg; a first fastener being coupled to said boot; a second fastener being coupled to said flap, said second fastener being matable to said first fastener for retaining said flap in said closed position, said second fastener being un-matable from said first fastener to facilitate said flap to be positioned in said open position, as taught by Baker, in order to have provided an improved ankle foot orthotic assembly having a boot with an integrated ankle foot orthotic that has a flap and a plurality of fasteners in order to allow for the entire front and top of the boot to open up and out of the way thus allowing the wearer to slide the front of the boot across the bottom of the foot starting at the wearer's heel and moving towards the toes. By moving the shoe in this direction, it automatically maintains the toes in the correct and flat and natural position, which is essential for proper circulation and continued health of the foot (Baker, Col. 2, lines 17-24)
Michel in view of Baker discloses the invention as discussed above
Michel in view of Baker does not disclose a cover being coupled to said boot, said cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener;
However, Kim teaches a cover (zipper cover 17, paragraph [0020]) being coupled said boot (see Figure 1 of Kim; a shoe is taught), said cover (17) covering a substantial amount of an analogous first fastener (the lower half of zipper 42, paragraph [0021], I of Annotated Figure C below) and an analogous second fastener (the lower half of zipper 42, paragraph [0021], I of Annotated Figure C below) when an analogous flap (upper part of the shoe 13, paragraph [0021], Figure 1, see Annotated Figure D below) is in said closed position wherein said cover (17) is configured to inhibit an observer from seeing said first fastener (I) and said second fastener (II) (see Figure 1 of Kim; when the shoe is in the closed position, the zipper 42 is hidden from view).

    PNG
    media_image3.png
    402
    707
    media_image3.png
    Greyscale

Annotated Figure C

    PNG
    media_image4.png
    301
    505
    media_image4.png
    Greyscale

Annotated Figure D
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker with the cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener, as taught by Kim, in order to have provided an improved ankle foot orthotic assembly having a boot with an integrated ankle orthotic and fasteners extending down the length of the boot in which includes a cover that covers the fasteners in order to keep the fasteners hidden from view while protecting the fasteners from wear and tear optimizing the fasteners’ longevity. 
Regarding claim 2, Michel in view of Baker and further in view of Kim discloses the invention as discussed above.  
Michel further discloses an assembly wherein said leg portion (15) has a top (top 17, Col. 2, line 42) end being open to define an opening into said leg portion (15) wherein said top end (17) is configured to facilitate the user's lower leg to extend therethrough, said leg portion (15) (posterior aspect 15, Col. 2, lines 40-41) having an outward side being configured to be positioned on a lateral aspect of the user's lower leg when said boot (11) is worn (see FIG. 2, top 17 defines an opening to facilitate entry of the user’s lower leg, wherein posterior aspect 15 is positioned on the lateral portions of the user’s leg), said leg portion (15) having a back quarter, said back quarter (definition of quarter: one of four equal parts into which something is divisible, https://www.merriam-webster.com/dictionary/quarter being comprised of a rigid material, see Annotated Figure A above) (The brace can be formed of any substantially rigid material that will provide support for the foot, Col. 3, lines 31-31), wherein said back quarter is configured to assist with supporting the user's lower leg and the user's foot when said boot is worn (a support for maintaining a wearer's foot at approximately a right angle with the leg which includes a shoe having a brace fixedly connected or integrally formed therewith, Col. 1, lines 58-61).
Regarding claim 3, Michel in view of Baker and further in view of Kim discloses the invention as discussed above.  
Michel further discloses an assembly wherein said foot portion (Annotated Figure A above) has a sole 13 (the shoe includes a sole 13, Col. 2, line 37, FIG. 1) and a toe, said foot portion having an inward side being configured to be positioned on a medial side of the user's foot (see FIG. 3, wherein the foot portion has an inward side which is configured to be positioned against the medial portion of metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68, Annotated Figure A above).
Regarding claim 4, Michel in view of Baker and further in view of Kim discloses the invention as discussed above.
Michel further discloses an assembly wherein said leg portion has a top (top 17, Col. 2, line 42) end being open to define an opening into said leg portion wherein said top end is configured to facilitate the user's lower leg to extend therethrough, said leg portion having an outward side (posterior aspect 15, Col. 2, lines 40-41) being configured to be positioned on a lateral aspect of the user's lower leg when said boot is worn (see FIG. 2, top 17 defines an opening to facilitate entry of the user’s lower leg, wherein posterior aspect 15 is positioned on the lateral portions of the user’s leg);
wherein said foot portion has a sole (the shoe includes a sole 13, Col. 2, line 37, FIG. 1) and a toe, said foot portion having an inward side being configured to be positioned on a medial side of the user's foot (see FIG. 3, wherein the foot portion has an inward side which is configured to be positioned against the medial portion of metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68);
Michel in view of Baker further discloses an analogous boot wherein said boot (tall boot style shoe, Col. 5, line 23) has a cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker, for examination purposes, the Examiner has defined the cut as “5a”) extending therethrough, said cut (5a) having a first portion extending downwardly from said top end of said leg portion along said outward side of said leg portion, said cut (5a) having a second portion extending along said foot portion of said boot (see FIG. 3, and Annotated Figure D below; the cut is disposed on the same line as zipper wherein there is a first cut extending down the boot leg and a second cut extending around the foot portion), said second portion being spaced from said sole (sole 4, Col. 6, line 15), said second portion being oriented to extend along a line being oriented perpendicular to said first portion (see FIG. 3 of Baker, and Annotated Figure D below; the zipper, and thus cut, are spaced from sole 4 of the tall boot style shoe wherein the first and second portions of the cut 5a create a perpendicular as seen in Annotated Figure D below), said second portion 10extending around said toe to terminate on said inward side of said foot portion such that said first portion and said second portion of said cut (5a) defines an analogous flap (top flap 2, Col. 6, line 1) (see FIG. 3 of Baker, and Annotated Figure D below; the zipper, and thus cut, are spaced from sole 4 of the tall boot style shoe and the zipper extends arounds the toe to terminate on the inward side of the foot portion), said cut (5a) having a first edge and a second edge (see FIG. 3 of Baker; the first edge is defined as the portion of the cut connected to bottom portion 3, and the second edge is defined as the portion of the cut connected to top flap 2, Col. 6 of Baker, lines 65-67).

    PNG
    media_image5.png
    749
    670
    media_image5.png
    Greyscale

Annotated Figure D
Regarding claim 5, Michel in view of Baker and further in view of Kim discloses the invention as discussed above. 
Michel in view of Baker further discloses an analogous boot wherein said first fastener (zipper 5, Col. 7, line 1) (see Annotated Figure B above; the first fastener consists of the half of the zipper 5 attached to the non-movable portion of the tall style boot) is coextensive with said first edge of said cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker) (see FIG. 3 of Baker; the first edge is defined as the portion of the cut connected to bottom portion 3, Col. 6 of Baker, lines 65-67).
Regarding claim 6, Michel in view of Baker and further in view of Kim discloses the invention as discussed above.  
Michel in view of Baker further discloses an analogous boot wherein said second fastener a second fastener (5) (see Annotated Figure B above); the second fastener consists of the half of the zipper 5 attached to the flap portion 2 of the tall style boot) is coextensive with said second edge of said cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker) (see FIG. 3 of Baker; the second edge is defined as the portion of the cut connected to top flap 2, Col. 6 of Baker, lines 65-67).
Regarding claim 7, Michel in view of Baker and further in view of Kim discloses the invention as discussed above. 
Michel in view of Baker further in view of Kim further discloses a cover (zipper cover 17, paragraph [0020]) is positioned on said foot portion of said boot (shoe, paragraph [0017], said cover (17) being coextensive with said second portion of said cut (see Figure 1; zipper cover 17 is coextensive with the upper half of zipper 31, said cover extending downwardly over said second portion of said cut when said flap is in said closed position for concealing said first fastener and said second fastener along said foot portion of said boot (see Figure 1, zipper cover 17 extends the entire length of the portion which receives the foot and of the upper half of zipper 42, wherein the lower half of zipper 42 is also covered when the shoe is in the attached state.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (U.S. 4,550,721) in view of Baker (U.S. 10,178,893) in view of Kim (KR20200135690-see Machine Translation) in further view of Davis et al. (U.S. 2,832,336).
Regarding claim 8, Michel in view of Baker and further in view of Kim discloses the invention as discussed above.  
Michel in view of Baker and further in view of Kim does not disclose an ankle foot orthotic comprising a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion.
However, Davis et al. teaches an analogous ankle foot orthotic wherein said ankle foot orthotic comprises a first strap (tie down strap 32, Col. 4, line 12) having a first end (I, see Annotated Figure E below), a second end (II, see Annotated Figure E below) and a first surface (III, see Annotated Figure E Below extending therebetween, said first strap (tie down strap 32) being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter (definition of back quarter: The back part of the upper, typically beginning where the vamp (see below) finishes, and wrapping around the heel, https://www.oliversweeney.com/pages/anatomy-of-a-shoe, see Annotated Figure E below) (see Fig. 1; tie down strap 32 has an attached end and a free end wherein there is an elongated portion in-between and this portion is connected to the back quarter of the boot) has a portion of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap (tie down strap 32) being oriented to extend along a horizontal axis wherein said first strap (tie down strap 32) is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap (tie down strap 32) being spaced from said top end of said leg portion (see Fig. 2; the tie down strap 32 extends along a horizontal axis around the user’s leg spaced away from the top end of the boot).  

    PNG
    media_image6.png
    581
    551
    media_image6.png
    Greyscale

Annotated Figure E
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker and further in view of Kim with a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion, as taught by Davis et al., in order to anchor the patient’s foot to the boot to restrict foot movement while resting on the integrated therapeutic to improve treatment efficacy (Davis et al., Col. 3, lines 3-5).
Regarding claim 9, Michel in view of Baker in view of Kim and further in view of Davis et al. discloses the invention as discussed above.  
Michel in view of Baker in view of Kim further in view of Davis et al. does not disclose an ankle foot orthotic includes a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap.
However, Davis et al. further teaches wherein said ankle foot orthotic includes a first mating member (separable fastener 34, Col. 3, line 16, wherein the separable fastener is depicted as a button fastener in FIG. 1 of Davis, therefore, the fastener consists of a male and a female mating member which are releasably separable from each other. First mating member is considered to be the male member by the Examiner) being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap (see Fig. 1; the end of short section 32a is connected to longer section 32b wherein the end of both sections has a mating member positioned adjacent to the end of each section).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim and further in view of Davis et al. with a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap, as taught by Davis et al., in order to allow for a more accessible boot by allowing the user to insert his/her foot fully into the boot before strapping in the extremity by providing a strap that is able to separate, thus creating a larger space for the foot and lower to pass through for user’s with abnormal foot functionality.
Regarding claim 10, Michel in view of Baker in view of Kim in view of Davis et al. discloses the invention as discussed above.
Michel in view of Baker in view of Kim further in view of Davis et al. does not disclose a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member.
However, Davis et al. further wherein said ankle foot orthotic includes a second mating member (separable fastener 34, Col. 3, line 16, wherein the separable fastener is depicted as a button fastener in FIG. 1 of Davis, therefore, the fastener consists of a male and a female mating member which are releasably separable from each other. First mating member is considered to be the male member by the Examiner) being coupled to said inside surface of said back quarter (see Annotated Figure E above; wherein the second mating member is coupled to the interior of the back quarter) of said leg portion of said boot at a point being located adjacent to said first edge of said cut (see Fig. 3 and Col. 2, lines 48-49; the bottom of the boot has a removable closure comprising a generally oval metal plate 16, wherein the edge of the boot surrounding the metal boot represents a first cut), said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member (see Col. 3, lines 6-8; one or more tie-down tapes extending from the rest plate 26 to the toe, ankle or thigh region may be included, thus the thigh region would lie next to the top end of the leg portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim with a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member, as taught by Davis et al., in order to allow for a more accessible boot by allowing the user to insert his/her foot fully into the boot before strapping in the extremity by providing a strap that is able to separate, thus creating a larger space for the foot and lower to pass through for users with abnormal foot functionality.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (U.S. 4,550,721) in view of Baker (U.S. 10,178,893) in view of Kim (KR20200135690-see Machine Translation) in view of Davis et al. (U.S. 2,832,336) and further in view of Meyer (U.S. 6,860,864)
Regarding claim 11, Michel in view of Baker in view of Kim discloses the invention as discussed above.   
Michel in view of Baker in view of Kim does not disclose an ankle foot orthotic including: a first strap; and a second strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being coupled to an inside surface of said foot portion of said boot at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot.
However, Davis et al. teaches wherein said ankle foot orthotic includes: a first strap (tie down strap 32, Col. 4, line 12); and a second strap (toe strap 30, Col. 3, line 9) coupled to an inside surface of said foot portion of said boot (see Fig. 1 of Davis et al.; toe strap 30 is connected to the interior surface of the boot at seat 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim with a first strap; and a second strap coupled to an inside surface of said foot portion of said boot, as taught by Davis et al., in order to provide a strap inside the boot to hold the patients leg in to prevent the user’s foot from shifting off the integrated treatment assembly (Davis et al., Col. 3, lines 68-70).
Michel in view of Baker in view of Kim further in view of Davis et al. discloses the invention as discussed above. 
Michel in view of Baker in view of Kim further in view of Davis et al. does not disclose the foot strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot.
However, Meyer teaches an analogous foot strap (Velcro strap 11 Col. 3, lines 10-11), having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end (see Fig. 3, and Annotated Figure F below; Velcro strap 11 has an extensive portion located between the primary end, attached to the boot (posterior base shell 7, Col. 3, lines 5-7) via attachment fasteners 13, and a secondary, free end), said primary end being at a point being located on the same side of said boot (7) with respect to said first strap (elastic Velcro strap 12, Col. 3, line 11), said second strap being centrally positioned between said leg portion of said boot (7) and said toe of said foot portion of said boot (7) wherein said second strap is configured to extend over the user's foot when the user wears said boot (7)(see Fig. 1 and Fig. 3, and Annotated Figure F below; Velcro strap 11 is connected to the side positioned on the outward side of the boot (7), similar to that of the previous strap, wherein the strap is configured to extend over the center of the user’s foot, as seen in Fig. 1 of Meyer, such that the strap is positioned in the center between the toe and leg portion of the user).

    PNG
    media_image7.png
    209
    292
    media_image7.png
    Greyscale

Annotated Figure F
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Kim in view of Baker further in view of Davis et al. with a foot strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot, as taught by Meyer, to provide an improved orthotic boot with a foot strap bound to the inside of the boot in order to restrict the foot of the user from plantar flexion (Meyer, Col. 2, lines 38-40).
Regarding claim 12, Michel in view of Baker in view of Kim in view of Davis et al. in view of Meyer discloses the invention as discussed above. 
Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer does not disclose a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap.
However, Meyer further teaches said ankle foot orthotic includes a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap (see Annotated Figure F above; the surface of Velcro strap 11 is covered with hook and loop fastener at a point adjacent to said secondary end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer with a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap, as taught by Meyer, to provide an improved integrated strap in which the members can mate and separate in order to allow for the strap to be tightened to increase or decrease support at the site of the strap (Meyer, Col. 4, lines 2-5).
Regarding claim 13, Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer discloses the invention as discussed above. Davis et al. further teaches an ankle foot orthotic wherein said ankle foot orthotic is coupled to the inside surface of said foot portion.
Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer does not disclose 
a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member.
However, Meyer further teaches a secondary mating member at a point being located adjacent to said first edge of said cut (see Fig. 3, and Annotated Figure G below; Velcro strap 11 has a receiving portion adjacent to the first cut of the boot), said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot (see Fig. 3; the receiving structure of Velcro strap 11 is positioned in the center between the toe and leg portion of the boot), said primary mating member being releasably matable to said secondary mating member (it is well known in the art that Velcro is releasably mateable as a hook and loop structure).


    PNG
    media_image8.png
    501
    356
    media_image8.png
    Greyscale

Annotated Figure G
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer with a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, as taught by Meyer, to provide an improved integrated strap in which the members can mate and separate in order to allow for the strap to be tightened to increase or decrease support at the site of the strap (Meyer, Col. 4, lines 2-5).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (U.S. 4,550,721) in view of Kim (KR20200135690-see Machine Translation) in view of Baker (U.S. 10,178,893) in view of Davis et al. (U.S. 2,832,336) in view of Meyer (U.S. 6,860,864) further in view of  Nunes et al. (U.S. 5,833,639).
Regarding claim 14, Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer discloses the invention as discussed above.  
Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer discloses the invention does not disclose an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user.
However, Nunes et al. teaches an assembly comprising an instep pad (dorsal padding 23, Col. 4, line 11, FIG.3) being positionable beneath said second strap (straps 35, Col. 5, line 5, FIGS. 1, 2) when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user (to provide supporting contact for the calf of the wearer, a second padding secured to an interior surface of the shin portion of the second shell to contact the shin and instep of the wearer, Col. 6, lines 10-13, claim 1).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer with an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, as taught by Nunes, et al. in order to include an instep pad within the orthotic assembly as provide support to portions where the limb contacts the orthopedic (Nunes et al. Col. 1, lines 65-66).  
Regarding claim 15, Michel in view of Baker in view of Kim in view of Davis et al. in view of Meyer further in view of Nunes et al. discloses the invention as discussed above.
Michel in view of Baker in view of Kim in view of Davis et al. in view of Meyer further in view of Nunes et al. does not disclose instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Nunes et al. further teaches an instep pad which has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded (see FIG. 3; dorsal padding 23 has a concavely arcuate portion between the instep and ankle portion, wherein the perimeter of the dorsal padding 23 has a back side which extends in a line, and a front side which curves to fit the curvature of dorsal covering piece 15).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker in view of Kim r in view of Davis et al. in view of Meyer further in view of Nunes et al. with an instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded, as taught by Nunes et al., in order to include an instep pad within the orthotic assembly as to provide support to portions where the limb contacts the orthopedic (Nunes et al. Col. 1, lines 65-66).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (U.S. 4,550,721) in view of Baker (U.S. 10,178,893) in view of Kim (KR20200135690-see Machine Translation) in view of Davis et al. (U.S. 2,832,336) in view of Meyer (U.S. 6,860,864), and further in view of Nunes et al. (U.S. 5,833,639).
Michel discloses an ankle foot orthotic assembly including an ankle foot orthotic (brace 12, Col. 2, line 37, FIG. 1) being integrated into a boot (shoe 11, Col. 2, line 37, FIG. 1) thereby concealing the ankle foot orthotic (12) on a user when said boot (11) is worn (“a shoe having a brace fixedly connected or integrally formed therewith,” Col. 1, lines 60-61), said assembly comprising: a boot (11) being configured to be worn on a user's foot having said boot extending upwardly on the user's lower leg (see FIG. 3 of Michel; the shoe 11 is worn around a user’s foot and lower leg), said boot (11) having a foot portion (definition of portion: an individual's part or share of something, https://www.merriam-webster.com/dictionary/portion, see Annotated Figure A above) being configured to surround the user's foot (see FIG. 4, and Annotated Figure A in above; wherein the users foot fits into the area containing the metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68), said boot (11) having a leg portion (posterior aspect 15, Col. 2, lines 40-41) extending upwardly from said foot portion wherein said leg portion (15) is configured to surround the user's lower leg (see FIG. 1; posterior aspect extends upwardly around the users leg); 
an ankle foot orthotic (12) being integrated into said boot (11) wherein said ankle foot orthotic (12) is configured to engage the user's lower leg and the user's foot thereby facilitating said ankle foot orthotic to aid with foot drop syndrome in the user (“a support for maintaining a wearer's foot at approximately a right angle with the wearer's leg”, Col. 5, lines 58-60), said ankle foot orthotic (12) being positioned inside said boot (11) 9wherein said ankle foot orthotic (12) is configured to be concealed from observers thereby enhancing the user's self confidence (see FIG. 1, Col. 1, lines 60-61; by integrating the brace within the shoe, the brace is effectively concealed from observers).
wherein said leg portion (15) has a top (top 17, Col. 2, line 42) end being open to define an opening into said leg portion (15) wherein said top end (17) is configured to facilitate the user's lower leg to extend therethrough, said leg portion (15) (posterior aspect 15, Col. 2, lines 40-41) having an outward side being configured to be positioned on a lateral aspect of the user's lower leg when said boot (11) is worn (see FIG. 2, top 17 defines an opening to facilitate entry of the user’s lower leg, wherein posterior aspect 15 is positioned on the lateral portions of the user’s leg), said leg portion (15) having a back quarter, said back quarter (definition of quarter: one of four equal parts into which something is divisible, https://www.merriam-webster.com/dictionary/quarter being comprised of a rigid material, see Annotated Figure A above) (The brace can be formed of any substantially rigid material that will provide support for the foot, Col. 3, lines 31-31), wherein said back quarter is configured to assist with supporting the user's lower leg and the user's foot when said boot is worn (a support for maintaining a wearer's foot at approximately a right angle with the leg which includes a shoe having a brace fixedly connected or integrally formed therewith, Col. 1, lines 58-61).
wherein said foot portion (Annotated Figure A above) has a sole 13 (the shoe includes a sole 13, Col. 2, line 37, FIG. 1) and a toe, said foot portion having an inward side being configured to be positioned on a medial side of the user's foot (see FIG. 3, wherein the foot portion has an inward side which is configured to be positioned against the medial portion of metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68, Annotated Figure A above).
Michel further discloses an assembly wherein said leg portion has a top (top 17, Col. 2, line 42) end being open to define an opening into said leg portion wherein said top end is configured to facilitate the user's lower leg to extend therethrough, said leg portion having an outward side (posterior aspect 15, Col. 2, lines 40-41) being configured to be positioned on a lateral aspect of the user's lower leg when said boot is worn (see FIG. 2, top 17 defines an opening to facilitate entry of the user’s lower leg, wherein posterior aspect 15 is positioned on the lateral portions of the user’s leg);
wherein said foot portion has a sole (the shoe includes a sole 13, Col. 2, line 37, FIG. 1) and a toe, said foot portion having an inward side being configured to be positioned on a medial side of the user's foot (see FIG. 3, wherein the foot portion has an inward side which is configured to be positioned against the medial portion of metatarsus 24 and phalanges 25 of the foot, Col. 2, line 68);
Michel does not disclose said boot having a flap being integrated therein, said flap being positionable in an open position thereby exposing an interior of said boot wherein said flap is configured to enhance the user's ability to position their foot and lower leg into said boot, said flap being positionable in a closed position wherein said boot is configured to be retained on the user's foot and lower leg, a first fastener being coupled to said boot; a second fastener being coupled to said flap, said second fastener being matable to said first fastener for retaining said flap in said closed position, said second fastener being un-matable from said first fastener to facilitate said flap to be positioned in said open position; a cover being coupled to said boot, said cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener, a cut extending therethrough, said cut having a first portion extending downwardly from said top end of said leg portion along said outward side of said leg portion, said cut having a second portion extending along said foot portion of said boot, said second portion being spaced from said sole, said second portion being oriented to extend along a line being oriented perpendicular to said first portion, said second portion 10extending around said toe to terminate on said inward side of said foot portion such that said first portion and said second portion of said cut defines said flap, said cut having a first edge and a second edge, wherein said first fastener is coextensive with said first edge of said cut, wherein said second fastener is coextensive with said second edge of said cut, wherein said cover is positioned on said foot portion of said boot, said cover being coextensive with said second portion of said cut, said cover extending downwardly over said second portion of said cut when said flap is in said closed position for concealing said first fastener and said second fastener along said foot portion of said boot, comprising a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion, a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap, a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member, a first strap; and a second strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being coupled to an inside surface of said foot portion of said boot at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot, a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap, a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, said instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Baker teaches a boot (tall style boot 1, Col. 6, line 61, line 66) having a flap (top flap 2, Col. 6, lines 66-67) being integrated therein, said flap (2) being positionable in an open position thereby exposing an interior of said boot (1) wherein said flap (2) is configured to enhance the user's ability to position their foot and lower leg into said boot (1) (“an open position in which the top flap can be moved away to provide a much more substantial opening for improved access to the shoe”, Col. 6, lines 63-65), said flap (2) being positionable in a closed position wherein said boot (1) is configured to be retained on the user's foot and lower leg (“into the closed position to capture the foot in the space defined between the sole and the top portion”, Col. 3, lines 42-44), a first fastener (zipper 5, Col. 7, line 1) (see Annotated Figure B above; the first fastener consists of the half of the zipper 5 attached to the non-movable portion of the tall style boot) being coupled to said boot (1); a second fastener (5) (see Annotated Figure B above); the second fastener consists of the half of the zipper 5 attached to the flap portion 2 of the tall style boot) being coupled to said flap (2), said second fastener (5) being matable to said first fastener (5) for retaining said flap (2) in said closed position, said second fastener (5) being un-matable from said first fastener (5) to facilitate said flap (2) to be positioned in said open position (“the principle and mechanism for zipping and unzipping the zipper 5 to close and open the shoe respectively is the same as that illustrated above, to thereby provide ready access so that the foot can be inserted in the boot in its natural an extended position, and held in the boot in that way once the zipper has been closed” Col. 7, lines 9-15); 
said boot (tall boot style shoe, Col. 5, line 23) has a cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker, for examination purposes, the Examiner has defined the cut as “5a”) extending therethrough, said cut (5a) having a first portion extending downwardly from said top end of said leg portion along said outward side of said leg portion, said cut (5a) having a second portion extending along said foot portion of said boot (see FIG. 3, and Annotated Figure D above; the cut is disposed on the same line as zipper wherein there is a first cut extending down the boot leg and a second cut extending around the foot portion), said second portion being spaced from said sole (sole 4, Col. 6, line 15), said second portion being oriented to extend along a line being oriented perpendicular to said first portion (see FIG. 3 of Baker, and Annotated Figure D above; the zipper, and thus cut, are spaced from sole 4 of the tall boot style shoe wherein the first and second portions of the cut 5a create a perpendicular as seen in Annotated Figure D above), said second portion 10extending around said toe to terminate on said inward side of said foot portion such that said first portion and said second portion of said cut (5a) defines an analogous flap (top flap 2, Col. 6, line 1) (see FIG. 3 of Baker, and Annotated Figure D above; the zipper, and thus cut, are spaced from sole 4 of the tall boot style shoe and the zipper extends arounds the toe to terminate on the inward side of the foot portion), said cut (5a) having a first edge and a second edge (see FIG. 3 of Baker; the first edge is defined as the portion of the cut connected to bottom portion 3, and the second edge is defined as the portion of the cut connected to top flap 2, Col. 6 of Baker, lines 65-67);
wherein said first fastener (zipper 5, Col. 7, line 1) (see Annotated Figure B above; the first fastener consists of the half of the zipper 5 attached to the non-movable portion of the tall style boot) is coextensive with said first edge of said cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker) (see FIG. 3 of Baker; the first edge is defined as the portion of the cut connected to bottom portion 3, Col. 6 of Baker, lines 65-67).
wherein said second fastener a second fastener (5) (see Annotated Figure B above); the second fastener consists of the half of the zipper 5 attached to the flap portion 2 of the tall style boot) is coextensive with said second edge of said cut (zipper 5 defines the region of the cut, Col. 6-7, lines 67-5, FIG.3 of Baker) (see FIG. 3 of Baker; the the second edge is defined as the portion of the cut connected to top flap 2, Col. 6 of Baker, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel with a flap being integrated therein, said flap being positionable in an open position thereby exposing an interior of said boot wherein said flap is configured to enhance the user's ability to position their foot and lower leg into said boot, said flap being positionable in a closed position wherein said boot is configured to be retained on the user's foot and lower leg, a first fastener being coupled to said boot; a second fastener being coupled to said flap, said second fastener being matable to said first fastener for retaining said flap in said closed position, said second fastener being un-matable from said first fastener to facilitate said flap to be positioned in said open position a cut extending therethrough, said cut having a first portion extending downwardly from said top end of said leg portion along said outward side of said leg portion, said cut having a second portion extending along said foot portion of said boot, said second portion being spaced from said sole, said second portion being oriented to extend along a line being oriented perpendicular to said first portion, said second portion 10extending around said toe to terminate on said inward side of said foot portion such that said first portion and said second portion of said cut defines said flap, said cut having a first edge and a second edge, a first fastener coextensive with said first edge of said cut, and a second fastener coextensive with said second edge of said cut, as taught by Baker, in order to have provided an improved ankle foot orthotic assembly having a boot with an integrated ankle foot orthotic that has a flap and a plurality of fasteners in order to allow for the entire front and top of the boot to open up and out of the way thus allowing the wearer to slide the front of the boot across the bottom of the foot starting at the wearer's heel and moving towards the toes. By moving the shoe in this direction, it automatically maintains the toes in the correct and flat and natural position, which is essential for proper circulation and continued health of the foot (Baker, Col. 2, lines 17-24).
Michel in view of Baker discloses the invention as discussed above.  
Michel in view of Baker does not disclose a cover being coupled to said boot, said cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener; wherein said cover is positioned on said foot portion of said boot, said cover being coextensive with said second portion of said cut, said cover extending downwardly over said second portion of said cut when said flap is in said closed position for concealing said first fastener and said second fastener along said foot portion of said boot; comprising a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion, a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap, a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member, a first strap; and a second strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being coupled to an inside surface of said foot portion of said boot at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot, a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap, a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, said instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Kim teaches a cover (zipper cover 17, paragraph [0020]) being coupled said boot (see Figure 1 of Kim; a shoe is taught), said cover (17) covering a substantial amount of an analogous first fastener (the lower half of zipper 42, paragraph [0021], I of Annotated Figure C above) and an analogous second fastener (the lower half of zipper 42, paragraph [0021], I of Annotated Figure C above) when an analogous flap (upper part of the shoe 13, paragraph [0021], Figure 1, see Annotated Figure D above) is in said closed position wherein said cover (17) is configured to inhibit an observer from seeing said first fastener (I) and said second fastener (II) (see Figure 1 of Kim; when the shoe is in the closed position, the zipper 42 is hidden from view), wherein said cover (zipper cover 17, paragraph [0020]) is positioned on said foot portion of said boot (shoe, paragraph [0017], said cover (17) being coextensive with said second portion of said cut (see Figure 1; zipper cover 17 is coextensive with the upper half of zipper 31, said cover extending downwardly over said second portion of said cut when said flap is in said closed position for concealing said first fastener and said second fastener along said foot portion of said boot (see Figure 1, zipper cover 17 extends the entire length of the portion which receives the foot and of the upper half of zipper 42, wherein the lower half of zipper 42 is also covered when the shoe is in the attached state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Baker with the cover covering a substantial amount of said first fastener and said second fastener when said flap is in said closed position wherein said cover is configured to inhibit an observer from seeing said first fastener and said second fastener; wherein said cover is positioned on said foot portion of said boot, said cover being coextensive with said second portion of said cut, said cover extending downwardly over said second portion of said cut when said flap is in said closed position for concealing said first fastener and said second fastener along said foot portion of said boot, as taught by Kim, in order to have provided an improved ankle foot orthotic assembly having a boot with an integrated ankle orthotic and fasteners extending down the length of the boot in which includes a cover that covers the fasteners in order to keep the fasteners hidden from view while protecting the fasteners from wear and tear optimizing the fasteners’ longevity. 
Michel in view of Baker further in view of Kim discloses the invention as discussed above.  
Michel in view of Baker further in view of Kim does not disclose comprising a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion, a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap, a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member, a first strap; and a second strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being coupled to an inside surface of said foot portion of said boot at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot, a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap, a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, said instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Davis et al. teaches an analogous ankle foot orthotic wherein said ankle foot orthotic comprises a first strap (tie down strap 32, Col. 4, line 12) having a first end (I, see Annotated Figure E above), a second end (II, see Annotated Figure E above) and a first surface (III, see Annotated Figure E above extending therebetween, said first strap (tie down strap 32) being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter (definition of back quarter: The back part of the upper, typically beginning where the vamp finishes, and wrapping around the heel, https://www.oliversweeney.com/pages/anatomy-of-a-shoe, see Annotated Figure E above) (see Fig. 1; tie down strap 32 has an attached end and a free end wherein there is an elongated portion in-between and this portion is connected to the back quarter of the boot) has a portion of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap (tie down strap 32) being oriented to extend along a horizontal axis wherein said first strap (tie down strap 32) is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap (tie down strap 32) being spaced from said top end of said leg portion (see Fig. 2; the tie down strap 32 extends along a horizontal axis around the user’s leg spaced away from the top end of the boot);
wherein said ankle foot orthotic includes a first mating member (separable fastener 34, Col. 3, line 16, wherein the separable fastener is depicted as a button fastener in FIG. 1 of Davis, therefore, the fastener consists of a male and a female mating member which are releasably separable from each other. First mating member is considered to be the male member by the Examiner) being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap (see Fig. 1; the end of short section 32a is connected to longer section 32b wherein the end of both sections has a mating member positioned adjacent to the end of each section);
wherein said ankle foot orthotic includes a second mating member (separable fastener 34, Col. 3, line 16, wherein the separable fastener is depicted as a button fastener in FIG. 1 of Davis, therefore, the fastener consists of a male and a female mating member which are releasably separable from each other. First mating member is considered to be the male member by the Examiner) being coupled to said inside surface of said back quarter (see Annotated Figure E above; wherein the second mating member is coupled to the interior of the back quarter) of said leg portion of said boot at a point being located adjacent to said first edge of said cut (see Fig. 3 and Col. 2, lines 48-49; the bottom of the boot has a removable closure comprising a generally oval metal plate 16, wherein the edge of the boot surrounding the metal boot represents a first cut), said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member (see Col. 3, lines 6-8; one or more tie-down tapes extending from the rest plate 26 to the toe, ankle or thigh region may be included, thus the thigh region would lie next to the top end of the leg portion);
wherein said ankle foot orthotic includes: a first strap (tie down strap 32, Col. 4, line 12); and a second strap (toe strap 30, Col. 3, line 9) coupled to an inside surface of said foot portion of said boot (see Fig. 1 of Davis et al.; toe strap 30 is connected to the interior surface of the boot at seat 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Kim in view of Baker with a first strap having a first end, a second end and a first surface extending therebetween, said first strap being elongated between said first end and said second end, said first end being coupled to an inside surface of said back quarter of said leg portion of said boot at a point being located on an opposite side of said leg portion with respect to said cut, said first strap being oriented to extend along a horizontal axis wherein said first strap is configured to be wrapped around the user's lower leg when the user wears said boot, said first strap being spaced from said top end of said leg portion; a first mating member being coupled to said first surface of said first strap, said first mating member being positioned adjacent to said second end of said first strap; a second mating member being coupled to said inside surface of said back quarter of said leg portion of said boot at a point being located adjacent to said first edge of said cut, said second mating member being positioned adjacent to said top end of said leg portion, said first mating member being releasably matable to said second mating member; a first strap; and a second strap coupled to an inside surface of said foot portion of said boot, as taught by Davis et al., in order to anchor the patient’s foot to the boot (Davis et al., Col. 3, lines 3-5) and to hold the patients leg in place (Davis et al., Col. 3, lines 68-70) to allow for a more accessible boot by allowing the user to insert his/her foot before strapping in the extremity, thus creating a larger space for the foot and lower leg to pass through.
Michel in view of Baker in view of Kim further in view of Davis et al. discloses the invention as discussed above.  
Michel in view of Baker in view of Kim further in view of Davis et al. does not disclose the foot strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot; a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap, a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, said instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Meyer teaches an analogous foot strap (Velcro strap 11 Col. 3, lines 10-11), having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end (see Fig. 3, and Annotated Figure F above; Velcro strap 11 has an extensive portion located between the primary end, attached to the boot (posterior base shell 7, Col. 3, lines 5-7) via attachment fasteners 13, and a secondary, free end), said primary end being at a point being located on the same side of said boot (7) with respect to said first strap (elastic Velcro strap 12, Col. 3, line 11), said second strap being centrally positioned between said leg portion of said boot (7) and said toe of said foot portion of said boot (7) wherein said second strap is configured to extend over the user's foot when the user wears said boot (7)(see Fig. 1 and Fig. 3, and Annotated Figure F above; Velcro strap 11 is connected to the side positioned on the outward side of the boot 7, similar to that of the previous strap, wherein the strap is configured to extend over the center of the user’s foot, as seen in Fig. 1 of Meyer, such that the strap is positioned in the center between the toe and leg portion of the user);
a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap (see Annotated Figure F above; the surface of Velcro strap 11 is covered with hook and loop fastener at a point adjacent to said secondary end); 
a secondary mating member at a point being located adjacent to said first edge of said cut (see Fig. 3, and Annotated Figure G above; Velcro strap 11 has a receiving portion adjacent to the first cut of the boot 7), said secondary mating member being centrally positioned between said leg portion of said boot (7) and said toe of said foot portion of said boot (7)(see Fig. 3; the receiving structure of Velcro strap 11 is positioned in the center between the toe and leg portion of the boot), said primary mating member being releasably matable to said secondary mating member (it is well known in the art that Velcro is releasably mateable as a hook and loop structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the boot of Michel in view of Kim in view of Baker in view of Davis et al. with a foot strap having a primary end, a secondary end and a primary surface extending therebetween, said second strap being elongated between said primary end and said secondary end, said primary end being at a point being located on the same side of said boot with respect to said first strap, said second strap being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot wherein said second strap is configured to extend over the user's foot when the user wears said boot; a primary mating member being coupled to said primary surface of said second strap, said primary mating member being positioned adjacent to said secondary end of said second strap; and a secondary mating member being coupled to said inside surface of said foot portion of said boot at a point being located adjacent to said first edge of said cut, said secondary mating member being centrally positioned between said leg portion of said boot and said toe of said foot portion of said boot, said primary mating member being releasably matable to said secondary mating member, as taught by Meyer, in order to allow for the strap to be tightened to increase or decrease support at the site of the strap (Meyer, Col. 4, lines 2-5) to restrict the foot of the user from plantar flexion to increase the efficacy of the treatment (Meyer, Col. 2, lines 38-40).
Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer discloses the invention as discussed above.  
Michel in view of Baker in view of Kim in view of Davis et al. further in view of Meyer does not disclose an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user, said instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded.
However, Nunes et al. teaches an instep pad (dorsal padding 23, Col. 4, line 11, FIG.3) being positionable beneath said second strap (straps 35, Col. 5, line 5, FIGS. 1, 2) when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user (to provide supporting contact for the calf of the wearer, a second padding secured to an interior surface of the shin portion of the second shell to contact the shin and instep of the wearer, Col. 6, lines 10-13, claim 1); 
An instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded (see FIG. 3; dorsal padding 23 has a concavely arcuate portion between the instep and ankle portion, wherein the perimeter of the dorsal padding 23 has a back side which extends in a line, and a front side which curves to fit the curvature of dorsal covering piece 15).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inside of the boot of Michel in view of Kim in view of Baker in view of Davis et al. in view of Meyer with an instep pad being positionable beneath said second strap when said ankle foot orthotic is worn wherein said instep pad is configured to enhance comfort for the user; wherein the instep pad has a first surface and a perimeter edge, said first surface of said instep pad being concavely arcuate with respect to said perimeter edge wherein said first surface is configured to conform to curvature of the instep of the user's foot, said perimeter edge having a front side and a back side, said back side extending along a line, said front side being rounded, as taught by Nunes et al., in order to provide an improved ankle orthotic wherein the limb is supported and protected from the straps (Nunes et al. Col. 1, lines 65-66).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antoinette (US3087260)—Teaches a physiotherapy boot with a cut on the foot portion and leg portion in which the cuts form a perpendicular cut.
Girard et al. (US20140157624)—Teaches a shoe with an integrated zipper cover which runs coextensive to the second fastener.
Glidden-VerWeire (US20190246737)—Teaches a boot with a continuous zipper extending from the top of the boot to around the toe portion. 
Ruetenik (US20160051400)—Teaches a boot with a single strap disposed within.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on(571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is (571)273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MCQUIGGAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786